UNITEI) STATES DISTRICT C()URT
FOR 'I`HE DISTRICT ()F COLUMBIA

 

UNITED srA'rEs on AMERICA,
Plaintift`,

"- Criminal No. 06~CR~00040 (CKK)-1

LYNI:)oN DEROU'EN,

Defendant.

 

 

MEMORANDUM OPINION
(January 16, 2018)

Presently before the Court is pro se Defendant Lyndon Derouen’ s {18] Motion to Expunge
Criminal Record, and the Government’s [21] Opposition thereto1 Det`endant contends that having
a felony conviction has obstructed his efforts to secure employment and accordingly, he requests
that this Court expunge his criminal recordl In support of his expungement request, Defendant
argues he has been a “model citizen” for over ten years. Upon review of relevant legal authorities
and the pleadings made by the parties, the Court shall DENY Defendant’s {18] Motion to Expunge
Criminal Record.

I. BACKGROUND

Defendant pled guilty to one count of felony misappropriation of postal funds on February
l 24, 2006, before the Honorable Magistrate Judge John M. Facciola, and he was sentenced by this
Court to a five year term of probation on June 5, 2006. In addition to his probation, Defendant

Was ordered to pay a special assessment fee of 3100.00, and restitution in the amount of

 

‘ This Court permitted Det`endant to tile a reply to Government’s Opposition by I)ecember 18,
_ 2017. Defendant did not tile a reply

311,925.85, at a rate of no less than $50.00 per month to the United States Postal
Service. Defendant’s Motion to Expunge Crirninal Record comes approximately eleven years
after his sentencing and is opposed by the Government_

lI. I)ISCUSSION

The power to order expungement is part of the general power of the federal courts to
fashion appropriate remedies to protect important legal rights Uniled State.s‘ v. Archer, Crirninal
No. 07-0029, 2012 WL 5818244, at *l (D.D.C_ Nov. 13, 2012) (quoting Doe v. Web.rter, 606 F.2d
1226, l23l n.8, (D.C. Cir. 1979)). The court may order expungement where it is required or
authorized by statute, or in exercise of its inherent equitable powers ]d. When the court exercises
its inherent equitable power to order expungement it requires “either a lack'of probable cause
coupled with specific circumstances, flagrant violations of the Constitution, or other unusual and
extraordinary circumstances.” Doe at 1230.

F ederal Coults have the power to order the expungement of government records, such as
criminal records, “where necessary to vindicate rights secured by the Constitution or by statute.”
Chaslain -v. Kelly, 510 F.2d 1232 (D,C. Cir. 1975)_ Indeed, “expungernent is a potentially available
remedy for legaily cognizable injuries.” Abdelfattah v. U.S. Dep’t ofHomeland Sec., 787 F.3d
524, 538 (D,C_ Cir. 2015). Difficuities obtaining employment, as seen in UnitedStates v. Dozrglas,
2017 WL 4551211 at *2-3 (D.D.C. Oct. lO, 2017) are not the sort of unusual and extraordinary
circumstance meriting expungement of a criminai record. The defendant in Douglas was seeking
to expunge his criminal record of a conviction from 1997_ The Court did not find defendants
struggles to secure employment an unusual consequence of his prior actions.- Additionally, the
defendant in Dozrglas did not challenge the validity of his arrest and subsequent conviction; he was

merely seeking an equitable expungement of his criminal record Accordingly, the defendant’s

motion in Douglas was denied Id. at *3.

Here, Defendant makes no challenge to the legitimacy of his arrest and subsequent
conviction and he also seeks an equitable expungement of his criminal record Defendant cites no
specific statutory authority, does not contend his arrest and subsequent conviction were improper,
nor does he plead unusual or extraordinary circumstances justifying expungement A criminal
record is a usual, ordinary barrier to gainful employment, and the harms Defendant alleges do not
outweigh the government’s interest in maintaining a record of his arrest and conviction Archer at
*l. This Circuit is clear that the Government has a “legitirnate need in maintaining criminal
records in order to'efiiciently conduct fiiture criminal investigations.” Doe, 606 F.2d 1226, 1243
(D.C. Cir. `1979). Records assist law enforcement with, inter alia, criminal identification
procedures Um'redSrares v. Salleh, 863 F. Supp. 283 (E.D. Va. 1994). As a result, expungements
of criminal records are rare, without authorizing statute or extraordinary circumstances rare.

The Court commends Defendant in his efforts to avoid trouble with law enforcement in the
ten years since his sentencing, and acknowledges the barriers his felony conviction may have on
attempts to gain employment That said, Defendant does not present statutory authority in support
of his expungement request, nor does he contend his conviction and arrest Were improper So as to
warrant expungement Defendant’s inability to obtain employment is on its own insufficient to
justify expungement of his criminal record See Uriited Srciifes v. Baccoi.rs, Criminal'Action No.
99~0596, 2013 WL 1707961, at *2 (D.D.C_ April 22, 2013) (noting that even where the defendant’s
concerns about his employment and residential opportunities were valid, there was a lack of
c‘extreine circumstances” and expungement of his criminal record was unwarranted). Accordingly,
for the foregoing reasons, the Court finds that l\/Ir_ Derouen’s {18] l\/l`otion to Expunge Criminal

Record must be denied

An appropriate Order accompanies this Memorandum Opinion.

CoLLEEN KoLLAR-KOTELLY
UNiTED sTATEs DIsTnic'r JUI)GE